Citation Nr: 1214681	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  03-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for systemic lupus erythematosus (SLE).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to February 1977 and from August 1979 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran initially requested a Travel Board hearing when he perfected a timely appeal on this claim in July 2003.  In statements on a September 2005 VA Form 21-4138, the Veteran requested that his Travel Board hearing be rescheduled.  The Veteran subsequently cancelled his Travel Board hearing in December 2005.  Accordingly, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

In February 2006, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In September 2007, the Board denied the Veteran's claim.  Both the Veteran and VA's Office of General Counsel timely appealed this decision to the United States Court of Appeals for Veterans Claims ("Court") by filing a Joint Motion for Remand ("Joint Motion").  Both parties essentially argued in the Joint Motion that the Board had failed in its duty to assist the Veteran by not attempting to obtain additional private treatment records.  In December 2008, the Court granted the Joint Motion and vacated and remanded the Board's September 2007 decision.

The Board remanded this claim again to the RO/AMC in April 2010 and September 2011.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  In statements on a VA Form 21-4138 dated on June 2, 2010, the Veteran stated that treatment records from Sidney A. Sumby Community Hospital ("Sumby Hospital"), River Rouge, Michigan, may be missing or lost because this facility had closed in 1987.

2.  In September 2010, Beaumont Hospital, Royal Oak, Michigan, notified the RO that it had no records for the Veteran's treatment between 1984 and 1986.

3.  In a letter dated on January 24, 2012, the RO asked the Veteran to provide updated medical records release forms for any records that may be available from Sumby Hospital; there is no record of a response from the Veteran.

4.  The competent evidence does not show that the Veteran's systemic lupus erythematosus (SLE), which manifested first approximately 16 years after his service separation, is related to active service or any incident of service.


CONCLUSION OF LAW

Systemic lupus erythematosus (SLE) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in June 2002, February and October 2003, April 2006, and in February 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for systemic lupus erythematosus (SLE).  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in April 2006 and February 2007 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the June 2002 VCAA notice letter was issued prior to the currently appealed rating decision issued in August 2002; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board; as noted in the Introduction, the Veteran's Travel Board hearing request has been deemed withdrawn.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran also has contended that he was treated for SLE at a variety of private facilities since his service separation.  The argument that there were additional outstanding private treatment records relevant to the Veteran's service connection claim for SLE which needed to be obtained by VA was the crux of the Joint Motion.  In granting the Joint Motion, the Court agreed with the need for further development in this case which was accomplished through subsequent Board remands to the extent possible.  Given the foregoing, and in order to satisfy the parameters of the Joint Motion, the Board will discuss in detail VA's exhaustive efforts to obtain the Veteran's private treatment records.  

When the Veteran filed his service connection claim for SLE on an April 2002 VA Form 21-526, he reported that he had been treated by Drs. Deinnocentes, Phillips, Hale, Coomer, and Morns.  After the Veteran provided a signed medical records release form (VA Form 21-4142) for each of these providers, letters were sent to them by VA requesting the Veteran's treatment records.  VA's June 2002 letter to Dr. Deinnocentes was returned later that same month to the RO with a note that "Dr. Deinnocentes is deceased!"  Dr. Phillips provided the Veteran's treatment records later in June 2002 as well.  Dr. Coomer provided the Veteran's treatment records in July 2002.  Dr. Morns responded in July 2002 that he did not have any records for the Veteran.  Additional records were received from Dr. Coomer and from a Dr. Temple in October 2002.  

In November 2003, the Veteran provided additional private treatment records dated between 1997 and 1999 from several of his treating physicians.  In response to a request for the Veteran's treatment records from the RO, Detroit Hospital notified VA in December 2003 that it had no such records.  In response to a request from the RO for the Veteran's treatment records, Beaumont Hospital notified VA in December 2003 that it could not provide the requested records because the Veteran's medical records release form was not signed.  (The Board notes parenthetically that this December 2003 statement from Beaumont Hospital was an error because the Veteran had signed all of his medical records release forms that he had submitted to VA, including the form for his records from Beaumont Hospital).  Nevertheless, the RO sent the Veteran another medical records release form in April 2006 in order to attempt to obtain his treatment records from Beaumont Hospital.

The Veteran responded with a signed "VCAA Notice Response" form dated later in April 2006 in which he informed VA that he had no further information or evidence to submit in support of his claim.  He attached a November 2005 letter from Dr. Coomer concerning the contended etiological relationship between his SLE and active service (discussed in more detail below).  He sent in a second signed "VCAA Notice Response" form which was dated on May 5, 2006, and date-stamped as received by the RO on May 10, 2006, in which he again informed VA that he had no further information or evidence to submit in support of his claim.  He also submitted additional private treatment records from Drs. Coomer and Morns in mid-2006; although these records were not date-stamped when they were received by the RO, they are included chronologically in the Veteran's claims file immediately after his May 2006 "VCAA Notice Response" form.  

The RO sent the Veteran another letter in May 2010 requesting that he complete a medical records release form for his treatment records from Beaumont Hospital.  The Veteran responded by submitting information obtained from the Internet regarding Sumby Hospital which closed in 1987.  He wrote "1983-1986 treated here" on the information which he provided concerning Sumby Hospital.  This information was date-stamped as received by the RO on June 11, 2010.  The Veteran detailed his repeated attempts to obtain his treatment records from Sumby Hospital in statements on a June 2010 VA Form 21-4138 and concluded that, despite his attempts to locate where these records may have been transferred after Sumby Hospital closed in 1987, he had been unsuccessful in locating these records.  RO personnel subsequently confirmed that Sumby Hospital had closed in 1987.  The RO requested the Veteran's treatment records from Beaumont Hospital again in July 2010 correspondence.  The RO sent a letter to the Veteran in September 2010 requesting an updated VA Form 21-4142 for his treatment records from Beaumont Hospital.  After receiving an updated VA Form 21-4142 from the Veteran, the RO contacted Beaumont Hospital again in September 2010 and requested the Veteran's treatment records.  After repeated letters from VA to Beaumont Hospital requesting the Veteran's treatment records, this facility finally notified the RO later in September 2010 that it had no records for the Veteran.  

Information obtained by RO personnel in May 2011 via email from a University of Michigan researcher working on a project involving the history of Sumby Hospital indicates that all medical records from this facility were lost, destroyed, or discarded after it closed in 1987.  The RO sent a January 2012 letter to the Veteran requesting that he provide updated medical records release forms for records from Sumby Hospital.  There is no record of a response from the Veteran to the RO's January 2012 correspondence.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Given the RO's exhaustive attempts to obtain the Veteran's available private treatment records (as outlined above), the Board finds that it is reasonably certain that all available private treatment records from the clinicians identified by the Veteran since he filed his service connection claim have been obtained and associated with the claims file.  The Board also finds that it is reasonably certain that records from Sumby Hospital, Beaumont Hospital, Detroit Hospital, and Dr. Deinnocentes do not exist and any further efforts to obtain them would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with a VA examination in March 2007 which addresses the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  VA also obtained a medical nexus opinion in June 2007 concerning the contended etiological relationship between the Veteran's SLE and active service.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred SLE during active service.  He specifically contends that he was treated for symptomatology associated with SLE during active service but was not advised that he had SLE while in service.  He also specifically contends that his current SLE is related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including systemic lupus erythematosus (SLE), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for systemic lupus erythematosus (SLE).  The Veteran has contended that he incurred SLE during active service.  The competent evidence does not support the Veteran's assertions, however.  It shows instead that there were no complaints of or treatment for SLE at any time during the Veteran's 2 periods of active service.  The Veteran's service treatment records show that, at his enlistment physical examination in August 1976, prior to his first period of active service, clinical evaluation was completely normal and he denied all relevant pre-service medical history.  The Veteran was hospitalized for 4 days in November 1976 for treatment of right foot cellulitis.  The Veteran's clinical evaluation and in-service medical history essentially were unchanged at his separation physical examination in February 1977 at the end of his first period of active service.

In an undated "Statement Of Medical Condition" included in the Veteran's service treatment records, he indicated that there had been no change in his medical condition since his separation physical examination.

Unfortunately, the Veteran's enlistment physical examination from his second period of active service was not available for review.  There is no indication that the Veteran complained of or was treated for SLE at any time during his second period of active service.  A review of the Veteran's available service treatment records from his second period of active service also shows that, in March 1981, he elected not to undergo a separation physical examination.  An in-service clinician stated that a separation physical examination was not required at that time.

The post-service evidence also does not support granting service connection for SLE.  It shows instead that, although the Veteran has been diagnosed as having and treated for SLE since his service separation at the end of his second period of active service in March 1981, this disease is not related to active service or any incident of service.  It appears that, following the Veteran's final service separation in March 1981, he first complained of SLE on private outpatient treatment in October 1997.  A history of nephritic syndrome was noted.  He was "doing well" and "his swelling has been minimal."  Objective examination showed no adenopathy in the lymph nodes, a regular heart rate and rhythm, and 2+ pedal pulses and 1+ pedal edema in the extremities.  The assessment included nephritic syndrome which was "still not an obvious cause; but still well compensated both clinically and biochemically."

On private consultation by Dr. Phillips in November 1997, this clinician stated that the Veteran had been referred to him by Dr. Coomer for evaluation of SLE.  The Veteran had reported knee and ankle swelling "earlier this year."  Dr. Phillips also stated that Dr. Coomer had identified nephritic levels of proteinuria.  A renal biopsy had shown membranous nephritis compatible with SLE and the Veteran's ANA (anti-nuclear antibody) had been positive.  Dr. Phillips noted that the Veteran's "review of systems is absolutely negative for any other suggestion of systemic lupus" with no rash, fever, stomatitis, alopecia, or Reynaud's.  Although the Veteran reported generalized weakness, there was no specific proximal weakness.  There also was little or no arthralgia.  Physical examination showed 2+ edema in the left ankle, 1+ edema in the right ankle, and a full range of motion in the joints.  The impression was membranous nephritis with nephritic syndrome and positive ANA.

On outpatient treatment with Dr. Phillips in April 1999, it was noted that the Veteran's "lupus has waxed and waned in severity, but he is having increasing problems with fatigue."  The Veteran also had developed lymph node enlargement in the right submandibular area.  The node "measures about 1 cm and is somewhat hard."  Dr. Phillips stated that Dr. Morns had advised the Veteran to undergo a biopsy and agreed with this advice.  Dr. Phillips also stated that there was no other evidence of lymphadenopathy and no evidence of SLE.  There was no progressive joint deformity or synovitis.

In June 1999, it was noted that the Veteran's lupus "is under reasonably good control [with] no evidence of clinical activity except for the membranous nephritis."  Dr. Phillips was concerned about the presence of red blood cells in the Veteran's urine and "about the serologic activity demonstrable on his laboratory studies last time."

In September 1999, the Veteran was "doing well overall.  He has very little fatigue."  There were no symptoms of progressive nephritis.

In December 1999, it was noted that the Veteran "is holding his own.  He has less edema.  His main problem today is myalgia, mainly in the mornings."  No joint swelling was reported.  No active synovitis was seen on physical examination of the heart and lungs.  The Veteran's creatinine was elevated.  It also was noted that the Veteran had "systemic lupus erythematosus with class 5 disease and had stable renal function for some time before recent elevations in creatinine."

In January 2000, the Veteran was "doing well from a symptomatic standpoint."  There also had been "some potassium fluctuation."  The Veteran had no arthralgia, significant alopecia, chest pain, or rash, although his fatigue "is a little more prominent."  There was no "definite indication to resume corticosteroids."  The Veteran was advised to report any new symptoms "immediately, should any occur."

On private outpatient treatment in October 2001 with Dr. Coomer, the Veteran complained "of some facial edema in the area of the left parotid gland," some arthritis in the back and knees "but this is not severe," and occasional muscle spasms which were helped by medication taken at bedtime.  Physical examination showed some left parietal gland enlargement "and some very mild tenderness but no overlying erythema," a rapid and regular heart rhythm without murmur or gallop, a clear chest to auscultation bilaterally, and some trace edema in the extremities.  Laboratory results showed his creatinine level was "moderately up."  The impressions included Class V lupus nephritis.

In January 2002, the Veteran complained of occasional dizziness and knee arthralgias but denied any chest pain, shortness of breath, hematuria, blood in the stools, or edema.  Physical examination showed no peripheral edema and "some patchy areas of vitiligo on the right side of the torso which is unchanged from his last visit." Laboratory results showed an elevated potassium level and a slightly improved creatinine level.  The impressions were unchanged.

In July 2002, the Veteran complained of some fatigue "but otherwise feels relatively well," with occasional sharp non-exertional chest pain.  He denied any shortness of breath or peripheral edema.  Physical examination showed no peripheral edema.  Laboratory results showed essentially stable creatinine.  The impressions were unchanged.

In an October 2002 "Doctor's Statement," Dr. Coomer stated that the Veteran's medical history included Class V lupus nephritis.  The Veteran's diagnosis was renal insufficiency secondary to lupus nephritis.

On VA outpatient treatment in November 2002, the Veteran's complaints included chronic renal insufficiency "which has been attributed to both the lupus and partially to his hypertension which now is under control," and some skin changes "primarily vitiligo primarily on his stomach and his chest."  The Veteran stated that, after 4-6 weeks of basic training in active service in 1976, he got sick and was sent to sick bay for several days.  "His symptoms that he was having at that time were exactly the same symptoms that he had in 1997 when he was diagnosed as having systemic lupus erythematosus."  Physical examination showed a regular heart rate and rhythm, 2 areas of vitiligo on the abdomen, 1 on the right upper quadrant and 1 small area on the left upper quadrant, and no edema in the extremities.  The impressions included SLE.

In June 2003, it was noted that the Veteran "seems to be doing fairly well at the present time."  It also was noted that the Veteran's SLE was "fairly stable."  Physical examination showed a regular heart rate and rhythm and essentially unremarkable extremities.  The impressions were unchanged.

On private outpatient treatment with Dr. Coomer in December 2004, the Veteran's complaints included some slight increased fatigue, occasional shortness of breath, and vitiligo involving the genitals.  He denied any hematuria, blood in the stools, fever, or chest pain.  Physical examination showed a normal heart with a regular heart rate and rhythm and no peripheral edema in the extremities.  Laboratory data showed an excellent creatinine clearance.  The impressions included class V lupus nephritis.  Dr. Coomer stated that the Veteran's laboratory results "are reassuring with his creatinine back down to his baseline level."  

In May 2005, the Veteran's complaints included occasional mild shortness of breath.  He denied any peripheral edema "except after sitting for prolonged periods."  Physical examination was unchanged.  Laboratory results showed "slightly worse" creatinine "reflecting gradual progression of disease."  The impressions were unchanged.  Dr. Coomer stated that the Veteran's most recent laboratory results "reflect some progression of chronic disease."

In a November 2005 letter, Dr. Coomer stated that the Veteran had been under his care for SLE "and nephritic manifestations of this disease process as well as other elements."  The Veteran had submitted to Dr. Coomer "some copies of medical records from his time in the military service, specifically records from 1976 to 1977" and had asked Dr. Coomer to review them.  Dr. Coomer also stated that, despite the number of records submitted for his review by the Veteran, "there really is a paucity of objective data contained here."  Dr. Coomer did not find any detailed joint examinations, detailed descriptions of any skin lesions, or any urinalysis in the records submitted for his review by the Veteran.  Dr. Coomer opined that, given the lack of data in the records, he could not determine the likelihood as to the presence of SLE between 1976 and 1977.

On private outpatient treatment in February 2007 with Dr. Coomer, the Veteran reported experiencing a "lupus flare" in December 2006.  It was noted that he last had been seen in November 2005.  The Veteran also reported that his creatinine level was up from 1 year earlier.  Physical examination was unchanged from May 2005.  Laboratory data showed his creatinine level was "improved."  The impressions were unchanged from May 2005.

On VA examination in March 2007, the Veteran's complaints included "some chronic renal insufficiency which has been attributed to both lupus and partially to his hypertension," a malar skin rash "which is usually exacerbated upon skin exposure," dyspigmentation of the skin involving the chest, abdomen, flank, perianal region and glans of penis "which has been present for many years," and erythematous papules, occasionally with pustules, involving the shoulder, chest, and back area that were extremely pruritic.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of class V lupus nephritis was noted.  The Veteran stated that he had been "in relatively good health throughout most of his early life until 1997" when he was diagnosed as having SLE.  Physical examination showed erythematous papules with occasional pustules on the shoulders, chest, and back, hypopigmented patches on the chest, right flank, glans of penis, and perianal skin with some follicular repigmentation, depigmentation of the distal toes, thickened, dystrophic, and yellow toenails, no malar rash, no scarring or disfigurement, and no scarring alopecia.  The diagnoses included SLE.

In a June 2007 opinion, a VA examiner noted that the Veteran had been diagnosed as having lupus in 1997 and clinic reports dated in 1997 showed that he had developed edema and proteinuria over the previous year.  "This led to the Veteran having a renal biopsy that showed lupus nephritis."  This VA examiner stated that the claims file did not show any evidence of lupus prior to 1997.  This examiner also stated that the Veteran experienced cellulitis in 1976 and pharyngitis in 1977 during active service although he recovered from both of these problems after brief hospitalizations.  Laboratory results from 1976 did not show proteinuria in his urinalysis "and his sedimentation rate was only 30 despite having a cellulitis."  This VA examiner stated further that he "did not find evidence that would be consistent with lupus until 1997" in the claims file.  This examiner opined that it was less likely than not that the Veteran's lupus was caused by, the result of, or incurred during active service.  The rationale was that the Veteran was diagnosed as having lupus in 1997 which was 16 years after his service separation.  There also was no evidence that the Veteran had lupus or symptoms of lupus during active service.

The Board acknowledges the Veteran's lay assertions that he incurred SLE during active service.  The competent evidence does not support these assertions, however, and shows instead that, although the Veteran has been diagnosed as having and treated for SLE since active service, it is not related to service.  The Veteran's service treatment records are completely silent for any complaints of or treatment for SLE or any SLE symptoms at any time during either period of his active service (as the VA examiner noted in June 2007).  Although the Board recognizes that the Court has held that the absence of contemporaneous service treatment records is not an "absolute bar" to service connection, the post-service evidence also does not support granting service connection for SLE.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  The Board notes in this regard that, following his final service separation at the end of his second period of service in March 1981, the Veteran first complained of SLE in 1997, or approximately 16 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The VA examiner also determined in June 2007 that there was no evidence that the Veteran had experienced SLE or any SLE symptoms during active service or at any time prior to 1997.  This examiner concluded that it was less likely than not that the Veteran's SLE was related to active service.  The Board finds it especially significant that, when he began receiving treatment for SLE in 1997 from a series of private physicians, the Veteran did not report - and his private treating physicians did not indicate - any relevant in-service history of SLE.  Dr. Coomer stated in November 2005 that he had reviewed the Veteran's service treatment records for 1976 and 1977 but found no objective data which could support an opinion concerning the contended etiological relationship between the Veteran's SLE and active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his SLE to active service or any incident of service.  In summary, the Board finds that service connection for SLE is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of systemic lupus erythematosus (SLE) have been continuous since service.  He asserts that he continued to experience symptoms relating to SLE (fatigue, joint pain, elevated creatinine levels) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of SLE after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of SLE since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of SLE.   Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to SLE for 16 years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1981) and initial reported symptoms related to SLE in 1997 (a 16-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with Dr. Coomer after service in 1997, he did not report the onset of SLE symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, it appears that he first reported to Dr. Cooper in November 2005 that he had experienced SLE symptoms during service when he asked Dr. Cooper to review certain of his service treatment records and provide a nexus opinion concerning the contended etiological relationship between SLE and active service.  The Veteran similarly did not report any relevant in-service medical history to the other private physicians who began treating him for SLE beginning in 1997.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

He also did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of SLE to different times.  For example, he did not consistently report when his SLE began to his post-service VA and private treating physicians.  Although he initially reported to a VA clinician in November 2002 that he had experienced SLE symptoms in 1976 and in 1997, the Veteran subsequently reported on VA examination in March 2007 that he had been in good health until being diagnosed as having SLE in 1997, approximately 16 years after his service separation.  And, as noted, it appears that the Veteran did not report any relevant in-service onset of SLE symptoms to Dr. Cooper, who treated him for SLE beginning in 1997, until he asked Dr. Cooper to provide a medical nexus opinion concerning the contended etiological relationship between SLE and active service in November 2005.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for systemic lupus erythematosus (SLE) is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


